Citation Nr: 9917453	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a residual shell fragment scar of the left thigh.


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

A thorough review of the record in the present case reveals 
that the appellant failed to file a timely substantive appeal 
with regard to the RO's December 1996 assignment of a 50 
percent rating for PTSD, and the denial of a compensable 
rating for a residual shell fragment scar of the left thigh.
 
When appealing a decision by the RO denying benefits, the 
appellant will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case, and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302 (1998).

In this case, the RO, in a December 1996 decision, granted an 
increased rating to 50 percent for PTSD, and denied a 
compensable rating for the residual shell fragment scar of 
the left thigh.  The RO notified the appellant of this 
decision in a letter dated January 6, 1997.  The RO received 
the appellant's notice of disagreement on November 24, 1997, 
and the RO issued the appellant a statement of the case on 
December 19, 1997.  The letter accompanying the statement of 
the case explained that if the RO had not received a reply 
from the appellant within 60 days, or within the remainder of 
the one-year period from the date of the letter notifying him 
of the action on appeal, his case would be closed.  The RO 
received a signed VA Form 9, on February 19, 1998.  

The one year measuring period, by which time the appellant's 
substantive appeal of the issue in question was due, expired 
60 days after the issuance of a statement of the case.  Thus, 
the substantive appeal was not filed by this date.

Nevertheless, the regulations also provide that the veteran 
had 60 days from the date that the RO issued the statement of 
the case on December 19, 1997 to file his substantive appeal.  
The Board has made the calculations and the 60th day after 
December 19, 1997 was February 17, 1998.  Hence, the RO 
received the veteran's after the appeal period expired.  
When, as in this case, the appellant fails to file a timely 
appeal, he is statutorily barred from appealing the RO 
decision.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 
5 Vet. App. 554, 556 (1993). 

The Board notes that in an April 1998 VA Form 1-8, 
Certification of Appeal, the RO certified for appeal the 
issues of entitlement to increased ratings for PTSD and for a 
compensable rating for a residual shell fragment scar of the 
left thigh.  The VA Form 1-8, however, is used for 
administrative purposes and does not confer or deprive the 
Board of jurisdiction over an issue.  38 C.F.R. § 19.35 
(1998).  

Pursuant to the United States Court of Appeals for Veterans 
Claims (Court) decision in Bernard v. Brown, 4 Vet. App. 384 
(1993), the Board may adjudicate an issue notwithstanding the 
fact that the RO had not addressed the issue below.  In 
Bernard, however, the Court held that, in such a case, the 
Board must consider the question of whether the appellant had 
been given adequate notice to submit evidence and argument on 
the new issue and whether the appellant had been prejudiced 
by the Board's action in considering an issue not addressed 
by the agency of original jurisdiction.  Id. at 394.  If this 
has not been done, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Id. at 393; Marsh v. West, 
11 Vet. App. 468, 470-71 (1998). 

The Board notes that this is the first time that the 
appellant has been notified that a timely substantive appeal 
was not filed with respect to his claims of entitlement to 
increased ratings.  He has not yet been afforded an 
opportunity to present argument and/or evidence on the 
question of timeliness, nor has he been provided a statement 
of the case or a supplemental statement of the case with 
respect to the issue of the timeliness and/or adequacy of his 
appeal of that claim.  Consequently, the Board will remand 
the matter to the RO to avoid the possibility of prejudice.  
38 C.F.R. § 19.9 (1998).

Finally, the Board notes that the veteran filed an untimely 
request for representation pursuant to 38 C.F.R. § 20.1304 
(1998).  The record shows that he filed a VA Form 21-22 in 
September 1998, appointing the American Legion as his 
representative, more than 90 days after the RO certified the 
case for appeal in April 1998.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should advise the appellant that 
he has failed to file a timely 
substantive appeal with respect to the 
issues of entitlement to an increased 
rating for PTSD and for a compensable 
rating for a residual shell fragment scar 
of the left thigh, and give him the 
opportunity to submit any argument, 
evidence, or comment with respect to the 
proper appellate status of the issues, as 
well as an opportunity to request a 
hearing on the matter if he so desires.  
Then, if the determination is unfavorable 
to the appellant, the RO should review 
the record and issue a supplemental 
statement of the case on the question of 
whether the appeal was properly perfected 
for review by the Board.  The 
supplemental statement of the case should 
contain a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals.

Thereafter, the appellant should be given the opportunity to 
respond to the supplemental statement of the case.  The case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedure.

The purpose of this REMAND is to ensure due process to the 
appellant.  No action is required by the appellant until he 
receives further notice.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


